DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species A1 in the reply filed on 01/06/2022 is acknowledged. The traversal is on the ground(s) that “[t]he ISA did not find a lack of continuity of the invention.” This is not found persuasive because the instant application is examined independent of the international application. The instant application was filed under 35 USC 111, not under 35 USC 371. Note the differences mentioned in MPEP 1896. The requirement is still deemed proper and is therefore made FINAL.

Species A2 and A3 were not elected. Species A2 encompasses the subject matter of claims 22 and 29. Species A3 encompasses the subject matter of claims 23 and 30. Invention II (claims 34-39) was not elected. Thus, claims 22-23, 29-30, and 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species.  

Status of Claims
Claims 21-39 are pending in the application. Claims 22-23, 29-30, and 34-39 are withdrawn for reasons discussed above. Thus, claims 21, 24-28, and 31-33 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Immersion/submersible electrical heaters (claims 21, 28). No electrical heaters are shown in the figures (see [0013] of the instant specification). 
Power plant generator (claims 21, 28). No power plant generator is shown in the figures.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 21, 24-28, and 31-33 are objected to because 21 and 24-27 are duplicates of claims 28 and 31-33. The claim sets only differ in that claims 21 and 24-27 recite “immersion electric heaters” while claims 28 and 31-33 recite “submersible electric heaters.” However, as the disclosure is best understood, these terms are interchangeable, as evidenced by at least [0006] and [0013] of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 24-28, and 31-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

further limits another claim: 
“One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”

Claims 21 and 28 are indefinite because the structural and/or functional relationship (if any) between the nuclear reactor and the electric heaters is unclear. The claims are directed to a system “to heat water in a nuclear reactor,” but it is unclear how the water is heated. For example, the claims do not recite any structural relationship (connection or link) between the nuclear reactor and the heaters. Rather, the subject matter of these claims is defined by an intended result (i.e., heat water in a nuclear reactor) to be achieved instead of by structural features which cause the result. The recited intended function does not follow from recited structure. The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended result.

Claims 24 and 31
Claims 24 and 31 are further indefinite because it is unclear what structural feature the claims are intended to impart on the parent claims. The claims only describe a function and do not further recite any structure of the system of claims 21 and 28. It is unclear how these claims further limit the structure of claims 21 and 28. It is unclear what structure in claims 21 and 28 is being modified.

Claim 25 recites “Alloy 800 with a maximum temperature of 1600°F or 870°C and/or Stainless Steel with a maximum temperature of 1200°F or 650°C and/or Steel with a maximum temperature of 750°F or 400°C.” However, it is unclear what the recited “maximum temperature” is referring to. It is unclear whether the listed materials have a certain property at these temperatures. For instance, it is unclear whether Alloy 800 melts at 1600°F or 870°C. The skilled artisan would be unable to determine the connection between the material and the temperature necessary to understand the metes and bounds of the claimed invention.

Claims 26 and 32
Claims 27 and 33 are indefinite because the subject matter is defined by an intended result (i.e., propulsion and electricity production for ships, submarines and other marine vessels) to be achieved instead of by structural features which cause the result. The recited intended function does not follow from recited structure. The claims are incomplete for omitting structural cooperative relationships of elements which allow for the intended result. No ships, submarines and other marine vessels are positively recited. It is unclear what structural relationships generate propulsion and electricity production. It is unclear whether the propulsion and electricity production results from the power plant generator, the nuclear reactor, or something else.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Interpretation
The claims are replete with statements that are either essentially method limitations or statements of intended or desired use. For example, “to heat water in a nuclear reactor,” “wherein the nuclear fuel rods are replaced with immersion electric heaters,” etc. These clauses, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited references is capable of performing the intended use. See MPEP 2111-2115. As stated in MPEP 2114, Section II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	
As set forth in MPEP 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. 

	The apparatus in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

The independent claims are so broad as to read on a combination of: (1) using power plant generator power to power electric heaters; and (2) using a (distinct and distant) nuclear reactor to heat water therein via fission. This combination is well-known.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24, 26-28, and 31-33 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Publication No. 2014/037261 (“Tremel”) (citations refer to attached machine translation).

Regarding claims 21 and 28, Tremel discloses (see Fig. 1) a system to heat water in a nuclear reactor, the system comprising:
the nuclear reactor (25);
immersion/submersible electric heaters (10);
a power plant generator (100);
and the power plant generator powers the submersible electric heaters ([0059]).

Regarding claims 24 and 31, Tremel discloses the system according to claims 21 and 28 and further discloses wherein nuclear fuel rods are replaced with immersion/submersible electric heaters ([0002], [0025]). Tremel discloses retrofitting a nuclear power plant that previously had nuclear fuel rods ([0010], [0013], [0029]) with the electric heaters.

Regarding claims 26 and 32
 Regarding claims 27 and 33, Tremel discloses the system according to claims 21 and 28. The system produces energy ([0021]), therefore the system of Tremel would be capable of generating propulsion and electricity production for ships, submarines and other marine vessels. Furthermore, Tremel’s system is capable of charging batteries, which can be used for propulsion and electricity by ships, submarines, etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tremel in view of US Publication No. 2014/0151363 (“Gros D’Aillon”).

Regarding claim 25, Tremel discloses the system according to claim 21, but is silent as to the materials comprising the electric heaters.

Gros D’Aillon discloses (see Fig. 2) a system to heat water comprising electric heaters (1) immersed in a liquid (“Liq”) as a substitute for nuclear fuel rods (Abstract), wherein the immersion electric heaters are comprised of stainless steel with a maximum temperature of 1200°F or 650°C ([0033]).

Gros D’Aillon discloses the stainless steel is non-oxidisable and is used for anticorrosion purposes ([0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to have the electric heaters of Tremel comprise stainless steel as taught by Gros D’Aillon for the benefits thereof. Thus, modification of Tremel’s electric heaters to prevent corrosion from the surrounding fluid, as suggested by Gros D’Aillon, would have been obvious to a POSA. 

Additionally, a POSA would have found it obvious to have electric heaters comprising Alloy 800, stainless steel, or steel since it has been held to be within the In re Leshin, 125 USPQ 416.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tremel in view of US Publication No. US 2012/0061373 (“Evans”).   

Alternatively, regarding claim 25, Evans shows that it is well-known in the art to provide an electric heater with Alloy 800 ([0018]), which has a high melting temperature.  Modification of Tremel to have included an electric heater with material of high melting temperature (Alloy 800) to ensure heater integrity in a nuclear reactor, as suggested by Evans, would have been obvious to one of ordinary skill in the art. 

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646